Citation Nr: 1525843	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  11-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pneumonia or bronchitis.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1980 to November 1984, August 1990 to June 1991, and January 2004 to April 2005, with additional reserve service.  This included deployment to Iraq and Kuwait from February 2004 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veterans Benefits Management System does not include any documents.  The Veteran's Virtual VA claims file only contains records that are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's May 2011 substantive appeal, she expressed her desire to have a hearing before a Veterans Law Judge at the RO.  The Veteran's representative reaffirmed this request in an April 2015 submission.  No such hearing has been held or scheduled.  The failure to afford the Veteran a hearing on her appeals would amount to a denial of due process.  38 C.F.R. §  20.904(a)(3) (2014).  As Travel Board Hearings are scheduled at the RO, remand is required to afford her the requested hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the Veteran for a hearing before a Veterans Law Judge.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


